DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-156775 was received on 08 September 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 19 August 2020 have been considered by the examiner.

Drawings
The drawings filed on 19 August 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-7, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teshigawara et al. (US PGPub 2011/0211008 A1), hereinafter Teshigawara.
With regard to Claim 1, Teshigawara discloses an image forming apparatus (Fig. 1) comprising: 
a first image former (Fig. 1; ¶0031; print unit 4) that forms a first image (Figs. 4A-C; image 100-1) in an image forming region of a recording medium (¶0070; Figs. 4A-4C); and 
a second image former (Fig. 1; ¶0031; print unit 4) that forms a second image (102-1) in a margin region (101) to cause a height difference between the image forming region where the first image is formed and the margin region to be reduced (although not explicitly disclosed, this limitation is seen as an inherent teaching of the device since the second image is formed in part of the margin region, thus the non-image region of the margin must have a height difference from the image forming region in order to function as intended).
Applicant is advised that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

With regard to Claim 6, Teshigawara further discloses wherein the second image former forms the second image to cause a distance between the first image and the second image to be reduced (¶0070; pattern 103).

With regard to Claim 7, Teshigawara further discloses wherein the second image former forms the second image in a cutting region in the margin region (Fig. 5).

With regard to Claim 12, Teshigawara further discloses wherein a pattern of the second image is a solid, double line, broken line, lattice, wavy line, or dot pattern (Figs. 4A-C; ¶0070).

With regard to Claim 13, Teshigawara further discloses wherein a coloring material used for forming the first and second images has ultraviolet curability and is cured by being irradiated with ultraviolet rays (¶0035, drying the ink by using ultraviolet rays).

With regard to Claim 14, Teshigawara discloses an image forming method (¶0026) comprising: forming a first image in an image forming region of a recording medium (Figs. 4A-C; image 100-1; ¶0070); and forming a second image (102-1) in a margin region (101) to cause a height difference between the image forming region where the first image is formed and the margin region to be reduced (although not explicitly disclosed, this limitation is seen as an inherent teaching of the device since the second image is formed in part of the margin region, thus the non-image region of the margin must have a height difference from the image forming region in order to function as intended)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Teshigawara, in view of Kawana (JP 2011-115978 A), using a machine translation.
Teshigawara does not explicitly disclose wherein the second image former changes whether or not to form the second image depending on an end position of the first image.
The secondary reference of Kawana discloses wherein the second image former changes whether or not to form the second image depending on an end position of the first image (Claims 1, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determination of formation of Kawana, with the image forming apparatus of Teshigawara, in order to not overlap the image and the margin image, as taught by Kawana (Claim 1).

With regard to Claim 3, Teshigawara does not explicitly disclose wherein the second image former changes whether or not to form the second image depending on an area of the margin region.
The secondary reference of Kawana discloses wherein the second image former changes whether or not to form the second image depending on an area of the margin region (Claims 1, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determination of formation of Kawana, with the image forming apparatus of Teshigawara, in order to not overlap the image and the margin image, as taught by Kawana (Claim 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Teshigawara, in view of Noguchi (US PGPub 2021/0090312 A1).
Teshigawara does not explicitly disclose wherein the second image former forms the second image in a color designated by a user.
The secondary reference of Noguchi discloses wherein the second image former forms the second image in a color designated by a user (¶0121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the color designated by a user of Noguchi, with the image forming apparatus of Teshigawara, in order to designate the margin color as taught by Noguchi (¶0121-0122).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teshigawara, in view of Hori (US PGPub 2019/0361649 A1).
With regard to Claim 11, Teshigawara does not explicitly disclose wherein the second image former forms the second image at a position designated by a user.
The secondary reference of Hori discloses wherein the second image former forms the second image at a position designated by a user (Figs. 4-8; ¶0031, 0033, margin width setting item 409; ¶0049, 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user designation of position of margin of Hori, with the image forming apparatus of Teshigawara, in order to make fine adjustment of the dividing position of the input image and the total size of the poster and to adjust the size of the image compared to the margin, as disclosed by Hori.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 4 is that applicant’s claimed invention includes and image forming apparatus wherein the second image former changes whether or not to form the second image depending on a number of sheets stacked of the recording medium.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 5 is that applicant’s claimed invention includes and image forming apparatus wherein the second image former changes whether or not to form the second image depending on rigidity of the recording medium.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 8 is that applicant’s claimed invention includes and image forming apparatus wherein the second image former forms the second image in the margin region of the recording medium corresponding to a page designated by a user.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 9 is that applicant’s claimed invention includes and image forming apparatus wherein the second image former forms the second image to cause a density difference between the first image and the second image to be reduced.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT A RICHMOND/               Primary Examiner, Art Unit 2853